             Case 1:19-cv-00439-TNM Document 1 Filed 02/21/19 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

MRS. GHISOON AL-JANABI

And

MR. FREIDOON AL OMER ABADI

Plaintiffs

v.                                       Civil Action No.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY
245 Murray Lane, SW
Washington DC 20528

And

KIRSTJEN NIELSEN
Secretary of US Department of Homeland Security
245 Murray Lane SW
Washington DC 20528

And

UNITED STATES DEPARTMENT OF STATE
2201 C St NW
Washington DC 20520

And

MICHAEL R. POMPEO
Secretary of US Department of State
2201 C Street NW
Washington DC 20520

Defendants

              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-00439-TNM Document 1 Filed 02/21/19 Page 2 of 10



                                       INTRODUCTION

       1. Mrs. Al-Janabi has been waiting over three years for defendants to

issue a visa to her husband. Defendants therefore have “unreasonably delayed” acting on her

petition, in violation of the Administrative Procedure Act, 5 U.S.C. § 706(1).

       2. Mrs. Al-Janabi was granted asylum under the Refugee Act of 1980, 8 U.S.C. § 1158,

et seq. Her husband, plaintiff Mr. Freidoon Al Omer Abadi, lives in the city of Sharjah, in the

United Arab Emirates. Mrs. Al-Janabi filed a “relative petition” for her husband, so that he

could join his wife and children here in the United States. That petition was filed on February 22,

2016. See Exhibit 1, attached hereto. Defendant Department of Homeland Security [DHS]

approved that petition, and forwarded it to the defendant Department of State [State

Department].

       3. The State Department forwarded the approved petition to the U.S. Embassy in Abu

Dhabi, and then interviewed the husband in that city in December 2016. See Exhibit 2.

       4. The State Department asked the husband if he was married to Ms. Al-Janabi. He said

Yes, he was, and produced a marriage certificate. They were married on March 20, 1997, almost

22 years ago. The husband added that they had three fine young sons. He said he missed his

sons. He said he missed his wife, and that he hoped he could soon see her.

       5. The State Department asked the husband about his work history. He said he had been

been a professor of Electrical Engineering, and had been, and currently was, a Projects Manager

for an electromechanical works company, Al Andalous. He helped plan, construct, and build 26-

floor residential buildings, a sport complex, museum, library, bus station, and a large LED

display board for a soccer stadium. He has experience in installing and inspecting water and

drainage components, and safety fire alarms. He has experience ensuring that the quality of
            Case 1:19-cv-00439-TNM Document 1 Filed 02/21/19 Page 3 of 10



materials and installation is in accord with the contract specifications. See Exhibit 3, attached

hereto.

          6. The State Department asked the husband about his earlier travels to the United States.

The husband said he had been issued a Visa on 3 October 2013, and also on 10 August 2016. See

Exhibit 4. The husband said he had visited the United States in October 2013, in July 2014, and

in May 2016.

          7. Since that interview in 2016, the State Department has done nothing. The

application is languishing, unattended. The Department of Homeland Security is doing nothing.

          8. The husband is a highly-educated electrical engineer. He has been a successful

manager of large construction projects. He is the senior engineer, nominated by his employer to

be the representative to the Dubai Electricity & Water Authority, for design planning. He

prepares and submits shop drawing, and oversees inspections, to make sure projects are finished

on time, and safely.

          9. His skills can quickly be put to use here in the United States.

          10. Mrs. Al-Janabi is living with her three teenage sons here in the United States. She

misses her husband, and is concerned about her boys: they need the strong hand of a father to

keep them on the right path.

                                           JURISDICTION

          11. Under 5 U.S.C. §§ 551-706, this Court has jurisdiction. 5 U.S.C. § 551(13) defines

“agency action” as including the “failure to act.” §555(b) states that “within a reasonable time

each agency shall proceed to conclude a matter presented to it.” § 702 provides that a person

“suffering legal wrong because of agency action…is entitled to judicial review thereof.” § 704

provides that “agency action for which there is no other adequate remedy in court [is] subject to
            Case 1:19-cv-00439-TNM Document 1 Filed 02/21/19 Page 4 of 10



judicial review.” § 706(1) provides that the Court is authorized to compel agency action which

has been “unlawfully withheld or unreasonably delayed.”

       12. “While ‘reasonable time’ is not a clear standard, I cannot simply ignore it.” Tang v.

Ashcroft, 493 F. Supp. 2d 148, 150 (D. Mass. 2007). A court in Illinois refused to hold that a

three-year delay was reasonable, and denied a government motion to dismiss. Haus v. Nielson,

2018 U.S. Dist. LEXIS 29003, *12 (N.D. Ill. 2018). Accord: Soneji v. DHS, 525 F. Supp. 2d

1151, 1156 (N.D. Cal. 2007).

       13. Plaintiff-wife has a statutory right to apply for a visa for her husband, under 8 U.S.C.

§ 1158(b)(3)(A). Defendants must adjudicate her application within a reasonable time. Plaintiff-

husband has the right to have that application ruled upon.

       14. A person granted asylum is called an “asylee.” Such a person may file

Form I-730, “Refugee/Asylee Relative Petition,” for her spouse. That petition is filed with the

DHS, and after approval, is sent to the State Department for further processing. The State

Department official may interview the spouse. See Okpoko v. Heinauer, 796 F. Supp. 2d 305,

308-09 (D.R.I. 2011).

       15. A husband who is outside the United States when his wife is granted asylum, may be

issued travel documents himself, that permit him to enter the United States as an asylee. 8 C.F.R.

§ 208.21.

       16. 22 C.F.R. § 42.81(a) provides that “…when a visa application has been

properly completed, …. the consular officer must either issue or refuse it.”

       17. In Am. Acad. of Religion v. Chertoff, 463 F. Supp. 2d 400, 421 (S.D.N.Y. 2006)

the Court cited other provisions of 22 C.F.R. which required that consular officers process

nonimmigrant visa applications "properly and promptly," that consular officers "either issue or
          Case 1:19-cv-00439-TNM Document 1 Filed 02/21/19 Page 5 of 10



refuse" a completed visa; that if grounds of ineligibility may be overcome by the presentation of

additional evidence . . . a review of the refusal may be deferred for not more than 120 days.")

(emphasis in original).

       18. “Read together, these regulations make clear that allowing a visa application to

stagnate undecided for an indefinite period of time, as the Government appears to be doing in

this case, is not a permissible option.” Id. at 421.

       19. Ms. Al-Janabi needs her husband to live with her in the United States. The three

boys need the influence of their father, to keep them on good paths. It is hard to be a single

mother, trying to raise three teenage boys! See Exhibit 5.

       20. Defendant DHS has approved her petition; the State Department has interviewed

the husband, but still has not made a decision. There is no reason why the husband should not

come to the United States. Defendants must adjudicate her application within a reasonable time.

Defendants are shirking their duty.

       21. “The duty to act is no duty at all if the deadline is eternity.” Tang v. Ashcroft, 493 F.

Supp. 2d 148, 150 (D. Mass. 2007). A court in Florida ruled that “administrative agencies do not

possess discretion to avoid discharging the duties that Congress intended them to perform.”

Elkhatib v. Butler, 2005 WL 5226742, at *1 (S.D. Fla. 2005).

       22. In American Hospital Association v. Burwell, 812 F.3d 183, 191 (D.C. Cir. 2016), the

agency “insist[ed] that…. the department lacks the resources to” comply with the demands of a

statute. The Court nonetheless ruled that “[h]owever many priorities the agency may have, and

however modest its personnel and budgetary resources may be, there is a limit to how long it

may use these justifications to excuse inaction in the face of” a statutory deadline. Id. at 193

(citing In re United Mine Workers of America International Union, 190 F.3d 545, 554 (D.C.Cir.
            Case 1:19-cv-00439-TNM Document 1 Filed 02/21/19 Page 6 of 10



1999). The Court instructed that the agency must act: perhaps it “will have to curtail the RAC

program or find some other way to meet them. Federal agencies must obey the law…” 812 F.3d

at 193.

          23. The D.C. Circuit has ruled that regardless of limited resources of an agency, there is a

limit to delay.

          24. Defendants have failed to adjudicate the application of Ms. Al-Janabi. In Liu v.

Chertoff, 2007 WL 2435157, at *7 (D. Ore. 2007), the Court ruled that it is wrong to “render

toothless all timing restraints…which would amount to a grant of permission for inaction.” It is

wrong to conclude “there would be no time limit to the length of time the USCIS may take

processing applications.” Id. at *8.

          25. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over Defendants pursuant to 28 U.S.C. § 1331. This Court has jurisdiction to grant

declaratory and other necessary relief pursuant to 28 U.S.C. § 2201-02.

          26. In Han Cao v. Upchurch, 496 F. Supp. 2d, 569, 574 (E.D. Pa. 2007), the Court ruled

that the agency does not have the discretion to let “a petition languish indefinitely.”

                                               VENUE

          27. Venue is appropriate under 28 U.S.C. § 1391, because defendants are located in the

District of Columbia.

                                              PARTIES

          28. Plaintiff Mrs. Al-Janabi is an asylee, A# 202-168-091; and is married to co-plaintiff

Mr. Al Omer Abadi. She became a Legal Permanent Resident on May 15, 2016.
          Case 1:19-cv-00439-TNM Document 1 Filed 02/21/19 Page 7 of 10



        29. Plaintiff Mr. Freidoon Al Omer Abadi, A# 202-168-092, is married to Mrs. Al-

Janabi. He is well-known to the State Department: he was issued a visa on 03 October 2013, and

also on 10 August 2015.

        30. Defendant United States Department of Homeland Security (“DHS”) is an agency

within the meaning of 5 U.S.C. § 701-706, and has the duty to adjudicate the application of

plaintiffs.

        31. Defendant Kirstjen Nielsen is the Secretary of the Department of Homeland Security

and is sued in her official capacity. She has the duty to adjudicate the application of plaintiffs.

        32. Defendant United States Department of State is an agency within the meaning of 5

U.S.C. § 701-706, and has the duty to adjudicate the application of plaintiffs.

        33. Defendant Carl Pompeo Nielsen is the Secretary of the Department of State and is

sued in his official capacity. He has the duty to adjudicate the application of plaintiffs.

                                  FIRST CAUSE OF ACTION

        34. Plaintiffs repeat, re-allege, and incorporate the allegations contained in all paragraphs

set forth above.

        35. Mrs. Al-Janabi was born in Iraq, on August 1, 1971. She has a degree in Medicine

and Surgery, and was a member of the Iraqi Medical Association. She was unable to freely

practice her religion.

        36. Her husband was born in Iraq, and is an electrical engineer. Two of his cousins were

tortured with an electric drill, and murdered, because of their religion.

        37. Three boys were born of the marriage: Azaldin, born in 1998; Saifuldeen, born in

2001, and Abdullah, born in 2002.

        38. There is no reason why the husband should not be given a visa. “When a
         Case 1:19-cv-00439-TNM Document 1 Filed 02/21/19 Page 8 of 10



visa application has been properly completed, …..the consular officer must either

issue or refuse the visa….” 22 C.F.R. § 42.81a.

       39. More than three years have gone by; Defendants have still not adjudicated plaintiffs’’

applications.

       40. Plaintiffs’ file sits unattended, and unlooked at, in an office of defendants.

Defendants are simply sitting on plaintiffs’ applications.

PLAINTIFFS ARE SUFFERING REAL HARM

       41. A prolonged family separation is a concrete harm. Mrs. Al-Janabi has been separated

from her husband for years. This is painful. The pain continues, and increases each day. This is a

real and immediate harm.

       42. The delay is having a real impact on her health and welfare. She has constant

headaches. She is suffering great emotional distress.

       43. Without her husband, she is not able to go through the certification and licensing

process to be a physician in the United States. She needs his support and assistance, so she can

advance her career.

       44. She wants to have a baby girl.

       45. The “right to rejoin her immediate family, [is] a right that ranks high among the

interests of the individual.” Landon v. Plasencia, 459 U.S. 21, 34 (1982).

       46. Mrs. Al-Janabi faces scorn and ostracism from her friends and family who do not

understand why a husband apparently “chooses” to live separately from his wife, contrary to her

culture and religion. Her friends and family think, to some degree, that it is her fault that she is

separated from her husband.

       47. Plaintiff-husband suffers harm, in that he is separated from his wife and his sons.
            Case 1:19-cv-00439-TNM Document 1 Filed 02/21/19 Page 9 of 10



       48. There are no “exceptional circumstances” justifying the delay by defendants.

       49. Plaintiffs have no adequate remedy at law, and will suffer irreparable harm if the

applications are not promptly adjudicated.

       50. Defendants have unreasonably delayed adjudication of the applications. A delay of

2.75 years was deemed unreasonable, in SAI v. DHS, 149 F. Supp. 3d 88, 121 (D.D.C. 2015). A

delay of 2.5 years was deemed unreasonable in Families for Freedom v. Napolitano, 628 F.

Supp. 2d 535, 540 (S.D.N.Y. 2009). In Berduo v. Cissna, 2018 U.S. Dist. LEXIS 177312, *12,

2018 WL 503593, (D. S. Caro. 2018), a “U” visa had been pending before DHS for 34 months,

without action. Defendant’s motion to dismiss was denied; the DHS “simply does not possess

unfettered discretion to relegate aliens to a state of limbo, leaving them to languish there

indefinitely.” Id. at *13. [citations omitted].

       51. In Rodriguez v. Nielsen, 2018 U.S. Dist LEXIS 169448 (E.D.N.Y. September 30,

2018) Mr. Rogriguez filed a “U” visa application in August 2015. The Court held that defendants

did not have discretion “to never decide it al all.” Id. at *28. [emphasis in original; citations

omitted]. Defendant argued a 37-month delay was reasonable “in light of the high volume of

applications the agency receives.” Id. at 49. The Court disagreed: “Neither increasing petitions

nor limited resources can account for what appears to be a complete hiatus in adjudicating

petitions.” Id. at 49. Defendant’s motion to dismiss was denied without prejudice to renew after

the completion of discovery. Id. at 50. The Court noted that “none of defendants’ submissions

on this motion have been tested by discovery and plaintiffs should be allowed some discovery on

this issue.” Id. at 50, citing Yakubova v. Chertoff, 2006 WL 65892, at *4. (E.D.N.Y. November

2, 2006).
         Case 1:19-cv-00439-TNM Document 1 Filed 02/21/19 Page 10 of 10



       52. “[A]t some point, defendants’ failure to take any action runs afoul of section 555(b).

Were it otherwise, [defendants could hold] applications in abeyance for decades without

providing any reasoned basis for doing so. Such an outcome defies logic.” Kim v. Ashcroft, 340

F. Supp. 2d 384, 393 (S.D.N.Y. 2004)

PRAYER FOR RELIEF

53. WHEREFORE, plaintiffs pray that this Court:

54. Order defendants to adjudicate plaintiffs’ applications forthwith;

55. Declare that defendants’ actions violate the APA;

56. Award plaintiffs reasonable attorney fees and costs pursuant to 28 U.S. C. §2412(d) and
 5 U.S.C. § 504; and

57. Grant all other such relief to plaintiffs as the Court deems proper and equitable.

       Respectfully submitted,

       Attorney for Plaintiffs


       David L. Cleveland
       DC Bar # 424209
       Catholic Charities
       924 G Street, NW
       Washington, DC 20001
       [202] 772-4345 Fax: [202] 386-7032
       1949.david@gmail.com
